3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2020/0161434.
Lee et al. shows the invention as claimed including a transistor comprising semiconductor oxide channel material comprising a vertically extending pillar 20, conductive gate material 30 adjacent only one side of the channel material (see, for example, fig. 4), and a heterogeneous insulative region (for example, 24) between the gate material and channel material (see figs. 1-21 and paragraphs 0012-0083).
Concerning dependent claim 24, note that InGaZnO can be used as the semiconducting oxide (see paragraph 0017).

Claim(s) 1 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., JP 2010-177450.
Yamazaki et al. shows the invention as claimed including a transistor comprising semiconductor oxide channel material 6 comprising a vertically extending pillar, conductive gate material 126 adjacent only one side of the channel material, and a heterogeneous insulative region 118 between the gate material and channel material (see figs. and paragraph 0076 of translation).
Concerning dependent claim 24, note that InGaZnO can be used as the semiconducting oxide (see paragraph 0017).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 8, 21-24, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2020/0161434 in view of Yoshitani et al., US 2017/0278974.
Lee et al. is applied as above but does not expressly disclose wherein the heterogeneous region includes an abrupt interface between two adjacent insulative compositions and includes at least three different compositions. Yoshitani et al. discloses where the heterogeneous insulative region includes an abrupt interface between two different insulative compositions (see paragraph 0153), and has at least three different compositions (141,142,143), the heterogeneous insulative region includes a second composition 443 sandwiched between a first non-ferroelectric composition 141 and a third composition 142; wherein the first composition is fixed charges directly against the channel material and the third composition is directly against the gate material; and wherein the second composition (aluminum oxide) has a higher dielectric constant than the first and third compositions. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the heterogeneous region of Yoshitani et al. in the primary reference of Lee et al. because this is shown to be an effective gate insulative region in a semiconductor device.
Regarding claims 21-22, note that Yoshitani et al. discloses that the third composition comprises silicon oxide (see paragraph 0156).
Concerning dependent claim 23, the gate material 150 of Yoshitani et al. and inherently the third composition alleviates fermi-level pinning between the second composition and gate material (see paragraph 0067).

 Claim(s) 2, 4-6, 8, 21-24, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. JP 2010-177450A in view of Yoshitani et al., US 2017/0278974.
Lee et al. is applied as above but does not expressly disclose wherein the heterogeneous region includes an abrupt interface between two adjacent insulative compositions and includes at least three different compositions. Yoshitani et al. discloses where the heterogeneous insulative region includes an abrupt interface between two different insulative compositions (see paragraph 0153), and has at least three different compositions (141,142,143), the heterogeneous insulative region includes a second composition 443 sandwiched between a first non-ferroelectric composition 141 and a third composition 142; wherein the first composition is fixed charges directly against the channel material and the third composition is directly against the gate material; and wherein the second composition (aluminum oxide) has a higher dielectric constant than the first and third compositions. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the heterogeneous region of Yoshitani et al. in the primary reference of Lee et al. because this is shown to be an effective gate insulative region in a semiconductor device.
Regarding claims 21-22, note that Yoshitani et al. discloses that the third composition comprises silicon oxide (see paragraph 0156).
Concerning dependent claim 23, the gate material 150 of Yoshitani et al. and inherently the third composition alleviates fermi-level pinning between the second composition and gate material (see paragraph 0067).

Claim(s) 25, 28-29, 31, 36, 38, 51, 53, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Tezuka et al., US 2014/0225103.
	Yoshitani et al. shows the invention substantially as claimed including an integrated assembly comprising:  a channel material comprising semiconductor material which includes at least one element selected from the group consisting of gallium and indium, in combination with oxygen, for example;
	A first insulative composition directly adjacent the channel material;
	A second insulative composition adjacent the first insulative composition and having a higher dielectric constant than the first insulative composition; and
	A conductive gate material spaced from the first insulative composition by at least the second insulative composition.
	Yoshitani et al. does not expressly disclose the second insulative composition comprising one or more of hafnium, niobium, and zirconium. Tezuka et al. discloses a two layer gate insulating material where there is a second insulative composition comprising one or more of hafnium, niobium, and zirconium (see paragraph 0090). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Yoshitani et al. so as to have the claimed second insulative composition since this is shown to be an effective gate insulator in a semiconductor device.
Concerning dependent claims 53 and 56, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the source/drain region of a different semiconductor material than the channel if desired by the designer in order to optimize the properties of the device.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Tezuka et al., US 2014/0225103 as applied to claims 25, 31, 36, and 38 above, and further in view of Yamazaki et al. or Lee et al..
Yoshitani et al. and Tezuka et al. are applied as above but do not expressly disclose wherein the gate material is along only one side of the channel material. Yamazaki et al. discloses wherein the gate material is along only one side of the channel material, as does Lee et al... In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a gate material along only one side of the channel material because this asymmetric configuration is shown to be a suitable means with which to form a semiconductor device usable in microelectronic applications.

Claim(s) 40-41 and 43-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawabe et al., US 2019/0296155.
Sawabe et al. shows the invention as claimed including integrated memory 400 comprising:
An array of access transistors 100, each of the access transistors 100 comprising an active region which includes a first source/drain region (immediately adjacent electrode region 12), a second source/drain region (immediately adjacent electrode region 14) and a channel region 16 between the first and second source/drain regions; the array comprises rows and columns (see paragraphs 0026, 0107 and figs. 1 and 14-16);
The active regions of the access transistors including semiconductor material which includes at least one element selected from Group 13 of the periodic table in combination with at least one element selected from group 16 of the periodic table; said semiconductor material being within at least the channel regions (see fig. 1 and paragraph 0032);
First conductive structures BL extending along the rows of the array and having gating segments adjacent the channel regions of the access transistors;
Heterogeneous insulative regions (20,22) between the gating segments and the channel regions;
Second conductive structures extending along the columns of the array; the second conductive segments being electrically coupled with the first source/drain regions; and
Storage-elements 101 electrically coupled with the second source/drain regions.	
Concerning dependent claim 41, the semiconductor material is a semiconductor oxide (see paragraph 0032).
With respect to dependent claim 43, the storage elements are capacitors.
Regarding dependent claim 44, the first conductive structures are coupled with driver circuitry 212 (see fig. 13 and paragraph 0107).
Concerning dependent claim 45, the second conductive structures are coupled with sensing circuitry 215 (see fig. 13 and paragraph 0107).

Claim 7, 10, 12, 14-16, 18, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. JP 2010-177450A in view of Yoshitani et al., US 2017/0278974.
Yoshitani et al. is applied as above but does not expressly disclose the density of interfacial traps and the thicknesses of the heterogeneous layers. With respect to the interfacial trap density, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum trap density depending upon a variety of factors including the particular process used to form the gate insulator and such limitation would not lend patentability to the instant invention absent a showing of unexpected results. Regarding the particular thickness and relative thicknesses of the heterogeneous regions, note that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 12 and 16 and the particular composition being discontinuous, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning dependent claim 49, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the source/drain region of a different semiconductor material than the channel if desired by the designer in order to optimize the properties of the device.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. JP 2010-177450A in view of Yoshitani et al., US 2017/0278974 as applied to claims 2, 4-6, 8, and 21-24, and further in view of Onizawa et al., US 8,551,842.
Yoshitani et al. or Yamazaki et al. are applied as above but do not expressly disclose wherein the first composition comprises aluminum and oxygen, the second composition comprises hafnium, niobium, or zirconium in combination with oxygen, and the third composition comprises silicon and oxygen. Onizawa et al. discloses a gate insulator comprising at least one of silicon oxide, zirconium oxide, hafnium oxide, or aluminum oxide (see col. 8-lines 17-21). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of Yoshitani or Yamazaki et al. so as to form the claimed multi-layered gate insulation configuration because a person of ordinary skill in the art has good reasons to pursue one of the combinations of the gate insulator configuration within his/her technical grasp in order to, for example, construct a gate insulator with excellent dielectric characteristics.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Tezuka et al., US 2014/0225103 as applied to claims 25, 31, 36, and 38 above, and further in view of in view of Sawabe et al., US 2019/0296155.
Yoshitani et al. and Tezuka et al. are applied as above but do not expressly disclose the claimed channel configuration. Sawabe et al. discloses the claimed channel configuration including a gate electrode 18 around the channel region 16 (see fig. 1 and paragraph 0034). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yoshitani et al. modified by Tezuka et al. so as to comprise the channel/gate configuration of Sawabe et al. in order to construct a vertical transistor which allows for higher integration and ability to be used in higher power applications.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155 in view of Yoshitani et al., US 2017/0278974.
Sawabe et al. is applied as above but does not expressly disclose the first-third claimed compositions. Yoshitani et al. discloses a heterogeneous gate insulative region includes a second composition 443 sandwiched between a first composition 141 and a third composition 142; wherein the first composition is directly against the channel material and the third composition is directly against the gate material; and wherein the second composition (aluminum oxide) has a higher dielectric constant than the first and third compositions (see paragraphs 0060-0061 and fig. 14 and its description).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155.
Sawabe et al. is applied as above but does not expressly disclose where the driving or sensing circuitry is directly under the access transistors. However, a prima facie case of obviousness exists because rearrangement of parts has been held to have been obvious.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. JP 2010-177450A or Lee et al., US 2020/0161434, in view of Haratipour et al., US 2020/0105892.
Yamazaki et al. and Yoshitani et al. are applied as above but do not expressly disclose wherein the semiconductor oxide comprises sulfur, for example. Haratipour et al. discloses forming a semiconductor oxide material of IZGO also with sulfur (see paragraph 0044). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Yamazaki et al. or Yoshitani et al. so as to add sulfur to the channel region because this is shown to be an effective channel region for transistor-based devices.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. JP 2010-177450A or Lee et al., US 2020/0161434, in view of Tezuka et al., US 2014/0225103.
Yamazaki et al. and Yoshitani et al. are applied as above but do not expressly disclose wherein the second insulative composition comprising one or more of hafnium, niobium, and zirconium. Tezuka et al. discloses a two-layer gate insulating material where there is a second insulative composition comprising one or more of hafnium, niobium, and zirconium (see paragraph 0090). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Yoshitani et al. so as to have the claimed second insulative composition since this is shown to be an effective gate insulator in a semiconductor device.

Claim(s) 52, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Tezuka et al., US 2014/0225103 as applied to claims 25, 28-29, 31, 36, 38, 51 above, and further in view of Haratipour et al., US 2020/0105892.
Yoshitani et al. and Tezuka et al. are applied as above but do not expressly disclose wherein the semiconductor oxide comprises sulfur, for example. Haratipour et al. discloses forming a semiconductor oxide material of IZGO also with sulfur (see paragraph 0044). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Yoshitani et al. modified by Tezuka et al. so as to add sulfur to the channel region because this is shown to be an effective channel region for transistor-based devices.

Claim(s) 54, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al., US 2017/0278974 in view of Tezuka et al., US 2014/0225103 as applied to claims 25, 28-29, 31, 36, 38, 51 above, and further in view of Yamazaki et al. JP 2010-177450A or Lee et al., US 2020/0161434,.
Yoshitani et al. and Tezuka et al. are applied as above but do not expressly disclose wherein the channel material comprises a vertically extending pillar and the conductive gate material is adjacent only one side of the channel material. However, both Yamazaki et al. or Lee et al. disclose the claimed configuration (see rejections of claim 1 under 35 USC 102). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Yoshitani et al. modified by Tezuka et al. so as to comprise the claimed vertically extending pillar because such a configuration will provide for a suitable semiconductor device with excellent isolation between devices to prevent crosstalk and interference.

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155 in view of Haratipour et al., US 2020/0105892.
Sawabe et al. are applied as above but do not expressly disclose wherein the semiconductor oxide comprises sulfur, for example. Haratipour et al. discloses forming a semiconductor oxide material of IZGO also with sulfur (see paragraph 0044). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Sawabe et al.. so as to add sulfur to the channel region because this is shown to be an effective channel region for transistor-based devices.

.Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155 in view of Tezuka et al., US 2014/0225103.
Sawabe et al. are applied as above but do not expressly disclose wherein the second insulative composition comprising one or more of hafnium, niobium, and zirconium. Tezuka et al. discloses a two-layer gate insulating material where there is a second insulative composition comprising one or more of hafnium, niobium, and zirconium (see paragraph 0090). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Sawabe et al. so as to have the claimed second insulative composition since this is shown to be an effective gate insulator in a semiconductor device.

Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe et al., US 2019/0296155 in view of Yamazaki et al. JP 2010-177450A or Lee et al., US 2020/0161434,.
Sawabe et al. is applied as above but do not expressly disclose wherein the channel material comprises a vertically extending pillar and the conductive gate material is adjacent only one side of the channel material. However, both Yamazaki et al. or Lee et al. disclose the claimed configuration (see rejections of claim 1 under 35 USC 102). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Sawabe et al. so as to comprise the claimed vertically extending pillar because such a configuration will provide for a suitable semiconductor device with excellent isolation between devices to prevent crosstalk and interference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10, 12, 14-16, 18-26, 28-29, 31, 36, 38, 40-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 21, 2022